096 P-2 06/12 SUPPLEMENT DATED JUNE 18, 2012 TO THE PROSPECTUS DATED AUGUST 1, 2011 OF TEMPLETON FRONTIER MARKETS FUND The Prospectus is amended as follows: I. The sixth paragraph in the section entitled “Principal Investment Policies and Practices” in the Fund Details section is amended to read as follows: An equity security generally represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business and the value of its assets, as well as general market conditions. Common stocks, preferred stocks, convertible securities and related depositary receipts and participatory notes are examples of equity securities. Convertible securities generally are debt securities or preferred stock that may be converted into common stock after certain time periods or under certain circumstances. The Fund may invest in convertible securities without regard to the ratings assigned by rating services.
